I dissent from the broad proposition that whenever an otherwise lawful act becomes dangerous to the public health, it automatically becomes contrary to public policy and therefore unlawful, without any statute or order intervening to make it so.
Confining the statement to things which are inherently lawful, — such as a baby show — but which may become dangerous to public health because of an external temporary condition, the public policy of Connecticut as regards the taking of prophylactic measures, appears to me to be manifested by the establishment of a complete system of State, county and municipal health officials armed with all necessary powers. It is our public policy, I think, that a determination of the preliminary question whether the public health is endangered, should be left to the responsible medical *Page 626 
experts appointed for that purpose, and not to thejudicium rusticum of a jury; also that these official experts should determine in advance what, if any, preventive measures ought to be taken, instead of leaving that question to be determined, after the event, by a jury.
For these reasons I think the demurrer to the answer ought to have been sustained, on the ground that it did not appear that the holding of this baby show had been prohibited by an order of the county or State health officials.
In this opinion PRENTICE, C. J., concurred.